Citation Nr: 0315496	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1967 to November 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

The veteran seeks entitlement to service connection for PTSD 
and an increased rating for his service-connected recurrent 
dislocation of the left shoulder.

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  That law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In October 2001, the RO 
sent a letter to the appellant explaining the VCAA, 
generally, with respect to his PTSD claim and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, that letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The VCAA notification letter sent to the appellant 
in October 2001 essentially complied with the recent holding 
of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That is, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That one-year time period has 
expired.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied with respect to the 
PTSD claim.  

However, the October 2001 letter did not tell the appellant 
what was needed to substantiate his claim for an increase for 
his shoulder disorder.  That was not done until March 2003.  
Although that letter also informed the appellant that he had 
one year to submit evidence, see above discussion, that one-
year period has not yet expired.  The Board cannot, 
therefore, proceed to adjudicate this claim. 

As a result of recent caselaw, see DAV, supra, the Board is 
constrained to remand the shoulder claim for compliance with 
the notice and duty to assist provisions contained in the 
VCAA.  

Evidentiary development

PTSD claim

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  
For PTSD in particular, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2002), i.e., a diagnosis which conforms to 
the criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th edition 
(DSM-IV); a link, established by medical evidence, between 
the current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(f) (2002); See Cohen v. Brown, 10 Vet. App. 
128 (1997). 

In this case, the evidence shows that the veteran has a 
diagnosis of PTSD.  The RO attempted to verify one stressor 
alleged by the veteran - the deaths of two fellow service 
members in May 1968 after a rappelling accident.  This 
stressor has not been corroborated.

However, the veteran also alleges a second stressor - that he 
witnessed a bus accident on December 15, 1967, approximately 
90 miles northeast of El Paso, Texas, and that 28 soldiers 
had been killed, with the veteran assisting in the medical 
treatment of the wounded.  In June and December 1999, the 
veteran received VA outpatient treatment for PTSD.  Records 
of that treatment refer to the bus accident the veteran 
reportedly witnessed in service.  It does not appear that 
attempts were made to corroborate this stressor.  The claims 
file, however, is negative for a police report or similar 
evidence to show that such stressor actually occurred.  Based 
on the specificity of the veteran's statement (date and 
place), attempts should be made to verify this incident.

Shoulder claim

In June 1999 and April 2001, the veteran underwent VA general 
medical examinations by the same examiner.  The veteran 
reported a history of a stroke.  During the examinations, the 
examiner noted that the veteran had limitation of left 
shoulder motion, as well as neurologic deficits affecting his 
left upper extremity.  He also noted cervical spine 
abnormalities, including arthritis and disc space bulging at 
C5-C6 and C6-C7.  The examiner stated that the major problem 
with the veteran's left arm, especially the left upper arm, 
appeared to be associated with the veteran's history of a 
stroke.  Records showing treatment for the veteran's stroke 
have not been associated with the claims folder.  


In light of the foregoing, the Board is of the opinion that 
further development of the evidence is warranted prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
must include, but is not limited to, 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  The RO must contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim of entitlement to 
service connection for PTSD and/or 
entitlement to an increased rating for 
his service-connected left shoulder 
disability.  After obtaining any 
necessary authorization, the RO must 
request copies of the records of such 
treatment or examinations, not currently 
on file, directly from the providers.  
The RO must also request that the veteran 
provide any such records in his 
possession.  Failure to respond to any 
request and/or negative responses must be 
noted in writing and associated with the 
claims folder.



3.  The RO must obtain the appellant's 
medical records from the VA facility in 
Marion, Indiana for all relevant 
treatment received since September 2001 
(the latest records associated with the 
claims file).  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  The RO must request that the veteran 
identify the name and address of the 
facility or health care provider where he 
was initially treated for a stroke.  A 
copy of the treatment record(s) must be 
associated with the claims folder.  
Failure to respond to any request and/or 
negative responses must be noted in 
writing and associated with the claims 
folder.

5.  When the actions in paragraphs 1, 
2,3, and 4 have been completed, the RO 
must schedule the veteran for orthopedic 
and neurologic examinations to determine 
the extent of his service-connected 
recurrent dislocation of the left 
shoulder.  The claims folder must be made 
available to the examiner for review, and 
the examiner must verify that it has, in 
fact, been reviewed.  All appropriate 
tests and studies should be performed, 
and any indicated consultations must be 
scheduled.  The examiners must identify 
the nature and extent of the symptoms 
associated with the veteran's service-
connected recurrent dislocation of the 
left shoulder.  The examiners must also 
distinguish any such symptoms and 
impairment caused by nonservice-connected 
conditions that may affect the veteran's 
left shoulder and left upper extremity 
(i.e., prior stroke and/or cervical spine 
disorder(s)).  The rationale for all 
opinions must be set forth.

6.  The RO must contact the veteran and 
request further details of the December 
1967 bus accident in which he alleges 
twenty-eight soldiers were killed.  Such 
details should include, but are not 
limited to, the name of the nearest town 
or county where the accident occurred; 
the name of the principal law enforcement 
agency which investigated the accident; 
the names, ranks, and units of persons 
involved; and the circumstances of the 
veteran's participation in the event 
(i.e., specifically, what did he see, do, 
etc.).  Failure to respond to any request 
and/or negative responses must be noted 
in writing and associated with the claims 
folder.

7.  The RO must notify the veteran that 
he may provide statements from any former 
fellow service members who have 
information regarding any of the claimed 
stressors.  Failure to respond to any 
request and/or negative responses must be 
noted in writing and associated with the 
claims folder.

8.  The RO must contact the appropriate 
law enforcement authorities and obtain a 
copy of the police report of the December 
15, 1967, bus accident in which twenty-
eight soldiers were reportedly killed.  
Failure to respond to any request and/or 
negative responses must be noted in 
writing and associated with the claims 
folder.



9.  When the actions in paragraphs 5, 6, 
7, and 8 have been completed, the RO 
should prepare a summary of the veteran's 
alleged stressors.  A copy of the 
summary, the veteran's stressor 
statements, and pertinent service 
personnel records should be forwarded to 
the United States Armed Services Center 
for the Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran. 

10.  When the actions in paragraphs 5, 6, 
7, and 8 have been completed, and IF at 
least one claimed stressor is confirmed, 
the RO should schedule the veteran for a 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability (other than the service-
connected major depression) found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner, and the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  A diagnosis of PTSD 
must be confirmed or ruled out.  If PTSD 
is not diagnosed, the examiner must 
explain why the veteran does not meet the 
criteria for that diagnosis.  If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
examiner must set forth the rationale of 
any opinions expressed.



11.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service connection for 
PTSD and entitlement to an increased 
rating for his service-connected 
recurrent dislocation of the left 
shoulder.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record and denied.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


